EXHIBIT 10.57

 

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

* * *

INCENTIVE PERFORMANCE UNITS AWARD AGREEMENT

This Agreement, which includes the attached appendices (this “Agreement”) sets
forth the terms and conditions of your incentive performance-based share unit
award made pursuant to The PNC Financial Services Group, Inc. 2016 Incentive
Award Plan and any sub-plans thereto.

Appendix A to this Agreement sets forth additional terms and conditions of the
Award, including restrictive covenant provisions. Appendix B to this Agreement
sets forth certain definitions applicable to this Agreement generally. Appendix
C to this Agreement sets forth the performance-based vesting conditions
applicable to the Award and certain related definitions. Capitalized terms not
otherwise defined in the body of this Agreement have the meaning ascribed to
such terms in the Plan or Appendices A, B or C.

The Corporation and the Grantee named below (referenced in this Agreement as
“you” or “your”) agree as follows:

Subject to your timely acceptance of this Agreement (as described in Section A
below), the Corporation grants to you the Award set forth below, subject to the
terms and conditions of the Plan and this Agreement.

 

A.       GRANT AND ACCEPTANCE OF IPUs    GRANTEE:      [Name]    GRANT DATE:
     February 16, 2017    AWARD:      Incentive performance-based share units
(“IPUs”), each representing a right to receive one Share, and related Dividend
Equivalents, payable in cash. Any IPUs earned above the target amount set forth
below (and all related Dividend Equivalents) will be payable in cash.    TARGET:
     [# Shares] IPUs and related Dividend Equivalents    PERFORMANCE PERIOD:
    

January 1, 2017–December 31, 2019

(other than limited exceptions in the event of death or a Change of Control, as
described in Appendix C).

   AWARD ACCEPTANCE; AWARD EFFECTIVE DATE:      You must accept this Award by
delivering an executed unaltered copy of this Agreement to the Corporation
within 30 days of your receipt of this Agreement. Upon such execution and
delivery of this Agreement by both



--------------------------------------------------------------------------------

        you and the Corporation, this Agreement is effective as of the Grant
Date (the “Award Effective Date”). If you do not properly accept this Award, the
Corporation may, in its sole discretion, cancel the Award at any time
thereafter. B.    VESTING REQUIREMENTS B.1    An Award becomes vested upon
satisfaction of both the service-based vesting requirements and the
performance-based vesting requirements set forth below.    SERVICE-BASED VESTING
REQUIREMENTS      Except as otherwise provided in this Agreement, you must
remain continuously employed through and including the Final Award Date (as
defined in Appendix B) or such earlier date as prescribed by Section B.2 below.
   PERFORMANCE-BASED VESTING REQUIREMENTS      Provided the service-based
vesting requirements have been met, the Award will vest on the applicable Final
Award Date upon the achievement of the performance goals set forth in Appendix C
to this Agreement. B.2    EFFECT OF TERMINATION OF EMPLOYMENT PRIOR TO THE FINAL
AWARD DATE ON VESTING REQUIREMENTS    RETIREMENT      Notwithstanding anything
to the contrary in this Agreement, if your employment with PNC is terminated due
to your Retirement, and not for Cause, then the service-based vesting
requirements of the Award will be satisfied as of your Termination Date, but the
Award will not vest until the Final Award Date, subject to satisfaction of the
performance-based vesting requirements and your continued compliance with the
terms and conditions of this Agreement.    DISABILITY      Notwithstanding
anything to the contrary in this Agreement, if your employment with PNC is
terminated by PNC due to your Disability, and not for Cause, then the
service-based vesting requirements of the Award will be satisfied as of your
Termination Date, but the Award will not vest until the Final Award Date,
subject to satisfaction of the performance-based vesting requirements and your
continued compliance with the terms and conditions of this Agreement.    DEATH
     Notwithstanding anything to the contrary in this Agreement, if your
employment with PNC ceases by reason of your death, or if you die after a
termination of employment with PNC due to Disability or Retirement or following
an Anticipatory Termination, but prior to the Final Award Date, then the
service-based requirements of the Award will be satisfied as of your

 

-2-



--------------------------------------------------------------------------------

        date of death, and the performance-based vesting requirements will be
satisfied as further described in Appendix C.    ANTICIPATORY TERMINATION     
Notwithstanding anything to the contrary in this Agreement, if your termination
of employment with PNC is an Anticipatory Termination, then the service-based
vesting requirements of the Award will be satisfied as of the Termination Date,
but the Award will not vest until the Final Award Date, subject to satisfaction
of the performance-based vesting requirements and your continued compliance with
the terms of this Agreement.    TERMINATION FOLLOWING A CHANGE OF CONTROL     

Notwithstanding anything to the contrary in this Agreement, if you have been
continuously employed by PNC, including any successor entity, through the date
of a Change of Control, and your employment with PNC is terminated following
such Change of Control (but prior to the Final Award Date):

 

(a)    by PNC other than for Misconduct,

 

(b)    by you for Good Reason, or

 

(c)    for any reason (other than for Misconduct) on or after the first business
day of the calendar year following the end of the Performance Period,

 

(each, a “Qualifying Termination”), then the service-based requirements of the
Award will be satisfied as of your Termination Date, and the performance-based
vesting requirements will be satisfied as further described in Appendix C.

 

For the avoidance of doubt, upon the occurrence of a Change of Control, the
Award will not become vested until the service-based vesting requirements are
satisfied, either as set forth in Section B.1. or as a result of your
Retirement, your termination of employment by reason of death or Disability, or
the occurrence of a Qualifying Termination.

C.    FORFEITURE C.1    FORFEITURE UPON FAILURE TO MEET SERVICE-BASED VESTING
REQUIREMENTS      Except as otherwise provided in Section B.2 above, if you
cease to be an employee of PNC prior to an applicable Final Award Date, you will
not have satisfied the service-based vesting requirements and the outstanding
unvested portion of the Award will be forfeited and cancelled without payment of
any consideration by PNC as of your Termination Date. Upon such forfeiture or
cancellation, neither you nor

 

-3-



--------------------------------------------------------------------------------

        your successors, heirs, assigns or legal representatives will have any
further rights or interest in the Award under this Agreement. C.2    FORFEITURE
IN CONNECTION WITH DETRIMENTAL CONDUCT     

At any time prior to the date that the Award has become vested, to the extent
that PNC (acting through a PNC Designated Person) determines in its sole
discretion (a) that you have engaged in Detrimental Conduct and (b) to forfeit
and cancel (without payment of any consideration by PNC) all or a specified
portion of the outstanding unvested Award as a result of such determination,
then such portion will be forfeited and cancelled effective as of the date of
such determination.

 

Upon such determination, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the Award
under this Agreement.

C.3    FORFEITURE UPON FAILURE TO SATISFY PERFORMANCE CONDITIONS      If the
Overall Performance Factor (as defined in Appendix C) is determined by the
Committee to be 0.00%, the Award will be forfeited and cancelled without payment
of any consideration by PNC as of the date of such determination. Upon such
forfeiture or cancellation, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the portion of
the Award that relates to the Award under this Agreement. D.    DIVIDEND
EQUIVALENTS D.1    GENERALLY      As of the Award Effective Date, you will be
entitled to earn accrued cash Dividend Equivalents on the vested Payout Share
Units (defined in Appendix C), in an amount equal to the cash dividends that
would have been paid (without interest or reinvestment) between the Grant Date
and the Final Award Date, as though you were the record holder of such Payout
Share Units, and such Payout Share Units had been issued and outstanding shares
on the Grant Date through the Final Award Date. D.2    ACCRUED DIVIDEND
EQUIVALENT PAYMENTS      (a) Generally. Accrued Dividend Equivalents will vest
and be paid out in cash, less the payment of any applicable withholding taxes
pursuant to Section 6 of Appendix A, if and when the Award vests and pays out
(at which point such Dividend Equivalents will terminate). Dividend Equivalents
are subject to the same vesting requirements and payout size adjustments as the
Award. If the IPUs to which such Dividend Equivalents relate are forfeited and
cancelled, such related Dividend Equivalents will also be forfeited and
cancelled without payment of any consideration by PNC.

 

-4-



--------------------------------------------------------------------------------

        (b) Payment Upon a Change of Control. Accrual of Dividend Equivalents
will cease as of the Change of Control. Upon a Change of Control, Dividend
Equivalents accrued (without reinvestment or interest) between the Grant Date
and the Change of Control will vest and be paid out in cash, less the payment of
any applicable withholding taxes pursuant to Section 6 of Appendix A, if and
when the Award vests and pays out, as if you were the record holder of the
number of Shares equal to the number of vested Payout Share Units underlying the
Award from the Grant Date through the date of the Change of Control. E.   
PAYMENT OF THE AWARD E.1    PAYMENT TIMING      Except as otherwise provided
below, vested Payout Share Units that remain outstanding will be settled as soon
as practicable following the applicable Final Award Date (and no later than
(x) in the event of your death, December 31st following the year of death or
(y) March 15th following the year the Award vests). E.2    FORM OF PAYMENT;
AMOUNT     

(a) Payment Generally.

 

Except as provided in subsection (b) below, vested Payout Share Units will be
settled at the time set forth in Section E.1 by delivery to you of:

 

•     that number of whole Shares equal to the number of Payout Share Units up
to and including the target number of IPUs specified in Section A (as adjusted
for capital adjustments pursuant to Section 2 of Appendix A, if any), less the
payment of any applicable withholding taxes pursuant to Section 6 of Appendix A,
and

 

•     with respect to any remaining vested Payout Share Units that exceed the
target number of IPUs specified in Section A, a cash payment equal to the number
of such remaining vested Payout Share Units multiplied by the then current Fair
Market Value of a share of Common Stock on the Final Award Date.

 

-5-



--------------------------------------------------------------------------------

       

(b) Payment On or After a Change of Control.

 

Upon vesting on or after a Change of Control, vested Payout Share Units will be
settled at the time set forth in Section E.1 by payment to you of cash in an
amount equal to that number of whole Shares equal to the number of vested Payout
Share Units, multiplied by the then current Fair Market Value of a share of
Common Stock on the date of the Change of Control (subject to any applicable
adjustment pursuant to Section 2 of Appendix A), less the payment of any
applicable withholding taxes pursuant to Section 6 of Appendix A. Related
accrued Dividend Equivalent payments will be paid to you in cash as described in
Section D.2(b).

 

No interest will be paid with respect to any such payments made pursuant to this
Section E.

F.    RESTRICTIVE COVENANTS      Upon your acceptance of this Award, you shall
become subject to the restrictive covenant provisions set forth in Section 1 of
Appendix A. G.    CLAWBACK     

The Award, and any right to receive and retain any Shares (if applicable), cash
or other value pursuant to the Award, is subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under the
Corporation’s Incentive Compensation Adjustment and Clawback Policy, as in
effect from time to time with respect to the Award, or any other applicable
clawback, adjustment or similar policy in effect on or established after the
Grant Date and to any clawback or recoupment that may be required by applicable
law or regulation.

 

By accepting this Award, you agree that you are obligated to provide all
assistance necessary to the Corporation to recover or recoup the Shares, cash or
other value pursuant to the Award which are subject to recovery or recoupment
pursuant to applicable law, government regulation, stock exchange listing
requirement or PNC policy. Such assistance shall include completing any
documentation necessary to recover or recoup the Shares, cash or other value
pursuant to the Award from any accounts you maintain with PNC or any pending or
future compensation.

 

A copy of the Incentive Compensation Adjustment and Clawback Policy is included
in the materials distributed to you with this Agreement.

 

-6-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

INCENTIVE PERFORMANCE UNITS AWARD AGREEMENT

APPENDIX A

ADDITIONAL PROVISIONS

1. Restrictive Covenants. You and PNC acknowledge and agree that you have
received adequate consideration with respect to enforcement of the provisions of
this Section 1 by virtue of accepting this Award (regardless of whether the
Award or any portion thereof is ultimately settled and paid to you); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent you from earning a living.

(a) Non-Solicitation; No-Hire. You agree to comply with the provisions of this
Section 1(a) during the period of your employment with PNC and the 12-month
period following your Termination Date, regardless of the reason for such
termination of employment, as follows:

i. Non-Solicitation. You will not, directly or indirectly, either for your own
benefit or purpose or for the benefit or purpose of any Person other than PNC,
solicit, call on, do business with, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any Person that you
should reasonably know (A) is a customer of PNC for which PNC provides any
services as of your Termination Date, or (B) was a customer of PNC for which PNC
provided any services at any time during the 12 months preceding your
Termination Date, or (C) was, as of your Termination Date, considering retention
of PNC to provide any services.

ii. No-Hire. You will not, directly or indirectly, either for your own benefit
or purpose or for the benefit or purpose of any Person other than PNC, employ or
offer to employ, call on, or actively interfere with PNC’s relationship with, or
attempt to divert or entice away, any employee of PNC. You also will not assist
any other Person in such activities.

Notwithstanding Section 1(a)(i) and Section 1(a)(ii) above, if your termination
of employment with PNC is an Anticipatory Termination, then commencing
immediately after your Termination Date, the provisions of Section 1(a)(i) and
Section 1(a)(ii) will no longer apply and will be replaced with the following
provision:

“No-Hire. You agree that you will not, for a period of one year after your
Termination Date, employ or offer to employ, solicit, actively interfere with
PNC or any PNC affiliate’s relationship with, or attempt to divert or entice
away, any officer of PNC or any affiliate of PNC.”

 

- 1 -



--------------------------------------------------------------------------------

(b) Confidentiality. During your employment with PNC and thereafter regardless
of the reason for termination of such employment, you will not disclose or use
in any way any confidential business or technical information or trade secret
acquired in the course of such employment, all of which is the exclusive and
valuable property of PNC whether or not conceived of or prepared by you, other
than (i) information generally known in PNC’s industry or acquired from public
sources, (ii) as required in the course of employment by PNC, (iii) as required
by any court, supervisory authority, administrative agency or applicable law, or
(iv) with the prior written consent of PNC. Nothing in this Agreement, including
this Section 1(b), is intended to limit you from reporting possible violations
of law or regulation to any governmental entity or any self-regulatory
organization or making other disclosures that are protected under the
whistleblower provisions of federal, state or local law or regulation. You
further understand and agree that you are not required to contact or receive
consent from PNC before engaging in such communications with any such
authorities.

(c) Ownership of Inventions. You will promptly and fully disclose to PNC any and
all inventions, discoveries, improvements, ideas or other works of inventorship
or authorship, whether or not patentable, that have been or will be conceived
and/or reduced to practice by you during the term of your employment with PNC,
whether alone or with others, and that are (i) related directly or indirectly to
the business or activities of PNC or (ii) developed with the use of any time,
material, facilities or other resources of PNC (“Developments”). You agree to
assign and hereby do assign to PNC or its designee all of your right, title and
interest, including copyrights and patent rights, in and to all Developments.
You will perform all actions and execute all instruments that PNC or any
subsidiary will deem necessary to protect or record PNC’s or its designee’s
interests in the Developments. The obligations of this Section 1(c) will be
performed by you without further compensation and will continue beyond your
Termination Date.

(d) Enforcement Provisions. You understand and agree to the following provisions
regarding enforcement of Section 1 of this Agreement:

i. Equitable Remedies. A breach of the provisions of Sections 1(a)–1(c) will
cause PNC irreparable harm, and PNC will therefore be entitled to seek issuance
of immediate, as well as permanent, injunctive relief restraining you, and each
and every person and entity acting in concert or participating with you, from
initiation and/or continuation of such breach.

ii. Tolling Period. If it becomes necessary or desirable for PNC to seek
compliance with the provisions of Section 1(a) by legal proceedings, the period
during which you will comply with said provisions will extend for a period of 12
months from the date PNC institutes legal proceedings for injunctive or other
relief.

 

- 2 -



--------------------------------------------------------------------------------

iii. Reform. If any of Sections 1(a) – 1(c) are determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which the restriction applies, it is the intent of
both parties that the court reduce and reform the restriction so as to apply the
greatest limitations considered enforceable by the court.

iv. Waiver of Jury Trial. Each of you and PNC hereby waives any right to trial
by jury with regard to any suit, action or proceeding under or in connection
with any of Sections 1(a) – 1(c).

v. Application of Defend Trade Secrets Act. Regardless of any other provision in
this Agreement, you may be entitled to immunity and protection from retaliation
under the Defend Trade Secrets Act of 2016 for disclosing trade secrets under
certain limited circumstances, as set forth in PNC’s Defend Trade Secrets Act
policy. The policy is available for viewing on PNC’s intranet under the “PNC
Ethics” page.

2. Capital Adjustments upon a Change of Control. Upon the occurrence of a Change
of Control, (a) the number, class and kind of IPUs then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of Common Stock generally, (b) the value per share unit of
any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a holder of Common Stock in
connection with such Corporate Transaction or Transactions if applicable, and
(c) with respect to stock-payable IPUs only, if the effect of the Corporate
Transaction or Transactions on a holder of Common Stock is to convert that
shareholder’s holdings into consideration that does not consist solely (other
than as to a minimal amount) of shares of Common Stock, then the entire value of
any payment to be made to you will be made solely in cash at the applicable time
specified in this Agreement.

3. Fractional Shares. No fractional Shares will be delivered to you. If the
outstanding vested IPUs being settled in Shares include a fractional interest,
such fractional interest will be eliminated by rounding down to the nearest
whole share unit.

4. No Rights as a Shareholder. You will have no rights as a shareholder of the
Corporation by virtue of this Award unless and until Shares are issued and
delivered in settlement of the Award pursuant to and in accordance with this
Agreement.

5. Transfer Restrictions.

(a) The Award may not be sold, assigned, transferred, exchanged, pledged, or
otherwise alienated or hypothecated.

(b) If you are deceased at the time any outstanding vested IPUs are settled and
paid out in accordance with the terms of this Agreement, such delivery of
Shares, cash payment or other payment (as applicable) shall be made to the
executor or administrator of your estate or to your other legal representative
or, as permitted under the election

 

- 3 -



--------------------------------------------------------------------------------

procedures of the Plan’s third-party administrator, to your designated
beneficiary, in each case, as determined in good faith by the Corporation. Any
delivery of Shares, cash payment or other payment made in good faith by the
Corporation to your executor, other legal representative or permissible
designated beneficiary, or retained by the Corporation for taxes pursuant to
Section 6 of this Appendix A, shall extinguish all right to payment hereunder.

6. Withholding Taxes.

(a) You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes), penalties and interest that you incur in
connection hereunder. The Corporation will, at the time any withholding tax
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by the Corporation in
connection therewith from amounts then payable hereunder to you.

(b) If any such withholding is required prior to the time amounts are payable to
you hereunder or if such amounts are not sufficient to satisfy such obligation
in full, the withholding will be taken from other compensation then payable to
you or as otherwise determined by PNC.

(c) The Corporation will withhold cash from any amounts then payable to you
hereunder that are settled in cash. Unless the Committee or PNC Designated
Person determines otherwise, with respect to stock-payable IPUs only, the
Corporation will retain whole Shares from any amounts then payable to you
hereunder (or pursuant to any other IPUs previously awarded to you under the
Plan) in the form of Shares. For purposes of this Section 6(c), Shares retained
to satisfy applicable withholding tax requirements will be valued at their Fair
Market Value on the date the tax withholding obligation arises (as such date is
determined by the Corporation).

7. Employment. Neither the granting of the Award nor any payment with respect to
such Award authorized hereunder nor any term or provision of this Agreement
shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC to employ you for any period or in any way alter your status as
an employee at will.

8. Miscellaneous.

(a) Subject to the Plan and Interpretations. In all respects the Award and this
Agreement are subject to the terms and conditions of the Plan, which has been
made available to you and is incorporated herein by reference. The terms of the
Plan will not be considered an enlargement of any benefits under this Agreement.
If the Plan and this Agreement conflict, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and PNC.

(b) Governing Law and Jurisdiction. This Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
this

 

- 4 -



--------------------------------------------------------------------------------

Agreement or claim of breach hereof will be brought exclusively in the Federal
court for the Western District of Pennsylvania or in the Court of Common Pleas
of Allegheny County, Pennsylvania. By execution of this Agreement, you and PNC
hereby consent to the exclusive jurisdiction of such courts, and waive any right
to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with this Agreement.

(c) Headings; Entire Agreement. Headings used in this Agreement are provided for
reference and convenience only, are not considered part of this Agreement, and
will not be employed in the construction of this Agreement. This Agreement,
including any appendices or exhibits attached hereto, constitutes the entire
agreement between you and PNC with respect to the subject matters addressed
herein, and supersedes all other discussions, negotiations, correspondence,
representations, understandings and agreements between the parties concerning
the subject matters hereof.

(d) Modification. Modifications or adjustments to the terms of this Agreement
may be made by the Corporation as permitted in accordance with the Plan or as
provided for in this Agreement. No other modification of the terms of this
Agreement will be effective unless embodied in a separate, subsequent writing
signed by you and by an authorized representative of the Corporation.

(e) No Waiver. Failure of PNC to demand strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition, nor will any waiver or relinquishment of any such
term, covenant or condition on any occasion or on multiple occasions be deemed a
waiver or relinquishment of such term, covenant or condition.

(f) Severability. The restrictions and obligations imposed by this Agreement are
separate and severable, and it is the intent of both parties that if any
restriction or obligation imposed by any of these provisions is deemed by a
court of competent jurisdiction to be void for any reason whatsoever, the
remaining provisions, restrictions and obligations will remain valid and binding
upon you.

(g) Applicable Laws. Notwithstanding anything in this Agreement, PNC will not be
required to comply with any term, covenant or condition of this Agreement if and
to the extent prohibited by law, including but not limited to Federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC.

(h) Compliance with Section 409A of the Internal Revenue Code. It is the
intention of the parties that the Award and this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code to the extent, if any,
that such provisions are applicable. This Agreement will be administered in a
manner consistent with this intent, including as set forth in Section 20 of the
Plan. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury

 

- 5 -



--------------------------------------------------------------------------------

Regulations), your right to the series of installment payments will be treated
as a right to a series of separate payments and not as a right to a single
payment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

INCENTIVE PERFORMANCE UNITS AWARD AGREEMENT

APPENDIX B

DEFINITIONS

Certain Definitions. Except as otherwise provided, the following definitions
apply for purposes of this Agreement.

“Anticipatory Termination” means a termination of employment where PNC
terminates your employment with PNC (other than for Misconduct or Disability)
prior to the date on which a Change of Control occurs, and you reasonably
demonstrated that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.

“Award Effective Date” has the meaning set forth in Section A of this Agreement.

“Change of Control” means:

(a) Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of Common Stock (the “Outstanding PNC Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”). The following acquisitions will not
constitute a Change of Control for purposes of this definition: (1) any
acquisition directly from the Corporation, (2) any acquisition by the
Corporation, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation (an “Affiliated
Company”), (4) any acquisition pursuant to an Excluded Combination (as defined
below) or (5) an acquisition of beneficial ownership representing between 20%
and 40%, inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC
Common Stock if the Incumbent Board (as defined below) as of immediately prior
to any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied). For purposes
of this definition, any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the shareholders of the
Corporation, was approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board will

 

i



--------------------------------------------------------------------------------

be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”). A transaction otherwise meeting the definition of Business
Combination will not be treated as a Change of Control if following completion
of the transaction all or substantially all of the beneficial owners of the
Outstanding PNC Common Stock and the Outstanding PNC Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of Common Stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding PNC Common Stock and the Outstanding PNC
Voting Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or

(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

“Competitive Activity” means any participation in, employment by, ownership of
any equity interest exceeding one percent in, or promotion or organization of,
any Person other than PNC (1) engaged in business activities similar to some or
all of the business activities of PNC during your employment or (2) engaged in
business activities that you know PNC intends to enter within the next 12 months
(or, if after your Termination Date, within the first 12 months after your
Termination Date), in either case whether you are acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein. For purposes of Competitive Activity as defined herein (and as such
similar term is defined in any equity-based award agreement held by you), the
term “subsidiary” will not include any company in which PNC holds an interest
pursuant to its merchant banking authority.

“Detrimental Conduct” means:

(a) You have engaged in, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the Restricted Territory at any time during the period of your employment
with PNC and the 12-month period following your Termination Date;

 

ii



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by you against PNC or
one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) you are convicted (including a plea of guilty or of nolo contendere) of, or
you enter into a pre-trial disposition with respect to, the commission of a
felony that relates to or arises out of your employment or other service
relationship with PNC.

You will be deemed to have engaged in Detrimental Conduct for purposes of this
Agreement only if and when the Committee or other PNC Designated Person
determines that you have engaged in conduct described in clause (a) or clause
(b) above or that an event described in clause (c) above has occurred with
respect to you. Detrimental Conduct will not apply to conduct by or activities
of successors to the Award by will or the laws of descent and distribution in
the event of your death.

No determination that you have engaged in Detrimental Conduct may be made (x) on
or after your Termination Date if your termination of employment was an
Anticipatory Termination or (y) between the time PNC enters into an agreement
providing for a Change of Control and the time such agreement either terminates
or results in a Change of Control.

“Final Award Date” means (a) the date on which the Committee makes its
determination as to the size of the payout of a Final Award (defined in Appendix
C), if any, following the end of the Performance Period, (b) in the event of
your death prior to the last calendar year of the Performance Period, the date
on which the Committee makes its determination as to the size of the payout of a
Final Award, if any, following the calendar year of your death, or (c) if a
Change of Control has occurred prior to the date described in (a) and a Final
Award has been authorized, the date upon which the service requirements are
satisfied.

“Good Reason” means the definition of Good Reason contained in the Change of
Control Employment Agreement between you and PNC or any substitute employment
agreement entered into between you and PNC then in effect or, if none, the
occurrence of any of the following events without your consent:

(a) the assignment to of any duties to you inconsistent in any material respect
with your position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;

(b) any material reduction in your rate of base salary or the amount of your
annual bonus opportunity (or, if less, the bonus opportunity established for the
PNC’s similarly situated employees for any year), or a material reduction in the
level of any other employee benefits for which you are eligible receive below
those offered to the PNC’s similarly situated employees;

 

iii



--------------------------------------------------------------------------------

(c) PNC’s requiring you to be based at any office or location outside of a fifty
(50)-mile radius from the office where you were employed on the Grant Date;

(d) any action or inaction that constitutes a material breach by the PNC of any
agreement entered into between you and PNC; or

(e) the failure by PNC to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of PNC to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that PNC would be required
to perform it if no such succession had taken place.

Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) you first notify PNC in writing
describing in reasonable detail the condition which constitutes Good Reason
within 90 days of its initial occurrence, (ii) PNC fails to cure such condition
within 30 days after receipt of such written notice, and (iii) you terminate
employment within two years of its initial occurrence.

Your mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect your ability to
terminate employment for Good Reason, and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.

“Misconduct” means, as it relates to an Anticipatory Termination or following a
Change of Control, (a) your willful and continued failure to substantially
perform your duties with PNC (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
you have not substantially performed your duties; or (b) your willful engagement
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to PNC or any of its subsidiaries. For purposes of clauses (a) and
(b), no act or failure to act, on your part, shall be considered willful unless
it is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in the best interests of PNC. Any act,
or failure to act, based upon the instructions or prior approval of the Board,
the CEO or your superior or based upon the advice of counsel for PNC, will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of PNC.

Your cessation of employment will be deemed to be a termination of your
employment with PNC for Misconduct only if and when there shall have been
delivered to you, as part of the notice of your termination, a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board, at a Board meeting

 

iv



--------------------------------------------------------------------------------

called and held for the purpose of considering such termination, finding on the
basis of clear and convincing evidence that, in the good faith opinion of the
Board, you are guilty of conduct described in clause (a) or clause (b) above
and, in either case, specifying the particulars thereof in detail. Such
resolution shall be adopted only after (i) reasonable notice of such Board
meeting is provided to you, together with written notice that PNC believes that
you are guilty of conduct described in clause (a) or clause (b) above and, in
either case, specifying the particulars thereof in detail, and (ii) you are
given an opportunity, together with counsel, to be heard before the Board.

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.

“PNC Designated Person” means (a) the Committee or its delegate if you are (or
were when you ceased to be an employee of PNC) either a member of the Corporate
Executive Group (or equivalent successor classification) or subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities (or both); or (b) the Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as PNC Designated Person for purposes of this
Agreement.

“Qualifying Termination” has the meaning set forth in Section B of this
Agreement.

“Restricted Territory” means (a) if you are employed by (or, if you are not an
employee, providing the majority of your services to) PNC in the United States
or Canada as of the Termination Date, the United States and Canada, (b) if you
are employed by (or, if you are not an employee, providing the majority of your
services to) PNC in the United Kingdom as of the Termination Date, the United
Kingdom or (c) if you are employed by (or, if you are not an employee, providing
the majority of your services to) PNC in Germany as of the Termination Date,
Germany or the United Kingdom.

“Retirement” means your termination of employment with PNC at any time for any
reason (other than termination of employment by reason of your death, by PNC for
Cause or by reason of termination of employment in connection with a divestiture
of assets or a divestiture of one or more subsidiaries of PNC if the Committee
or the CEO or his or her designee so determines prior to such divestiture) on or
after the first date on which you have both attained at least age 55 and
completed five years of service, where a year of service is determined in the
same manner as the determination of a year of vesting service calculated under
the provisions of The PNC Financial Services Group, Inc. Pension Plan.

“Termination Date” means the last day of your employment with PNC. If you are
employed by a Subsidiary that ceases to be a Subsidiary or ceases to be a
consolidated subsidiary of the Corporation under U.S. generally accepted
accounting principles and you do not continue to be employed by or otherwise
have a Service Relationship with PNC, then for purposes of this Agreement, your
employment with PNC terminates effective at the time this occurs.

 

v



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

INCENTIVE PERFORMANCE UNITS AWARD AGREEMENT

APPENDIX C

PERFORMANCE-BASED VESTING CONDITIONS

The following table sets forth the performance-based vesting conditions of the
Award:

 

1.   Generally   

Performance-based vesting and payout of your Award is determined based on the
level of satisfaction of four performance metrics during each Performance Year,
described in more detail in the paragraphs below. “PNC” for purposes of this
Appendix C as it refers to performance-based vesting conditions means the
Corporation and its consolidated subsidiaries for financial reporting purposes.

 

Each performance metric is applied to the Award on an annual basis for each
calendar year (i.e., calendar year 2017, calendar year 2018 and calendar year
2019) during the Performance Period (each, a “Performance Year”). A Performance
Year may refer to a partial calendar year in certain limited circumstances
(e.g., in connection with death or a Change of Control) as described in this
Appendix C.

 

•     Two of the four performance metrics are related to annual corporate
performance:

 

•     annual growth in earnings per share (EPS Growth) relative to similar
performance of PNC’s Peer Group (as set forth in paragraph 2 below) for the
applicable Performance Year, and

 

•     annual return on average common shareholders’ equity (ROCE) for the
applicable Performance Year relative to the applicable Committee-specified “ROCE
hurdle” for that year.

 

•     The other two performance metrics are related to annual risk performance:

 

•     whether, as of the end of a given

 

-1-



--------------------------------------------------------------------------------

    

Performance Year, PNC has met or exceeded the Tier 1 risk based capital ratio
established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC, and

 

•     PNC’s return on economic capital (ROEC), as defined in paragraph 5 below,
relative to the applicable Committee-specified “ROEC hurdle” for that year for
purposes of comparison.

 

Each performance metric generates an annual “performance factor” for a given
Performance Year, which are aggregated and applied to the Award, as set forth in
subsequent paragraphs, to calculate the maximum number of IPUs eligible to vest
under the Award.

 

•     “Payout Share Units” refers to the performance-adjusted number of IPUs
that are eligible to vest.

 

•     The amount of Payout Share Units authorized by the Committee to be paid
out to you in accordance with this Agreement is the “Final Award.”

 

All performance metrics, including any adjustments, will be determined on the
basis of:

 

(x) PNC’s internal financial information, with respect to PNC’s absolute
performance;

 

(y) either publicly-disclosed financial information or internal financial
information that is anticipated to be publicly disclosed in an upcoming filing
with the SEC, with respect to PNC’s relative performance to members of the Peer
Group; and

 

(z) publicly-disclosed financial information; with respect to members of the
Peer Group,

 

in each case, as of the date immediately prior to the date the Committee
certifies the performance metrics and only where such amounts can be reasonably
determined.

 

-2-



--------------------------------------------------------------------------------

2.

 

 

1st Corporate Performance Factor

  

(a) EPS Growth Generally. The Award is subject to a corporate performance factor
that relates to annual EPS Growth relative to similar performance of PNC’s Peer
Group for the applicable Performance Year, where:

 

•     “EPS” means the publicly-reported diluted earnings per share of PNC or
other Peer Group members for the Performance Year, in each case as adjusted, on
an after-tax basis, for the impact of the items set forth in paragraph 6 below
(rounded to the nearest cent), and

 

•     “EPS Growth,” with respect to a given Performance Year, means the growth
or decline in EPS achieved by PNC or other Peer Group member for that
Performance Year as compared to EPS for the comparable period of the prior
calendar year, expressed as a percentage (rounded to the nearest one-hundredth).

 

(b) Calculating Annual EPS Growth Performance Factor. After measuring EPS Growth
for PNC and its Peer Group for a Performance Year, PNC and its Peer Group will
be ranked for that Performance Year based on their respective EPS growth
performances, adjusted as set forth in paragraph 6 below.

 

When ranking EPS growth performance for a given Performance Year for PNC and
members of its Peer Group, each Peer Group member that had positive adjusted
earnings will be ranked above any Peer that had a loss (i.e., negative adjusted
earnings) for (i) the same period, or (ii) that covered period or the comparable
period of the comparison year.

 

The “Annual EPS Growth Performance Factor” is generated for a given Performance
Year using the applicable table and interpolation, as set forth in Exhibit 1 to
this Appendix C. The Annual EPS Growth Performance Factor will depend both on
PNC’s relative ranking achieved with respect to EPS Growth and on PNC’s
performance for EPS Growth relative to the comparable performance of the Peer
Group member ranking immediately above and below PNC during the Performance
Year.

 

The Annual EPS Growth Performance Factor for the given Performance Year is the
applicable unadjusted payout percentage in the table, adjusted as indicated in
the footnotes to that table, and rounded to the nearest one-hundredth. The
Annual EPS Growth Performance Factor will range from 0.00% – 125.00%.

 

-3-



--------------------------------------------------------------------------------

    

(c) Committee Negative Discretion. Once the Annual EPS Growth Performance Factor
for a given Performance Year has been determined, the Committee may decide, in
its discretion, to reduce that percentage (as long as such decision is not made
during a Change of Control Coverage Period, as defined in paragraph 11, or after
the occurrence of a Change of Control) but may not increase such percentage.

 

(d) Peer Group. The Peer Group is determined by the Committee and may be reset
by the Committee annually but no later than the 90th day of that year.

 

•     EPS growth performance measurements for a Performance Year will be made
with respect to the members of the Peer Group as they exist on the last day of
that Performance Year taking into account name changes and the elimination from
the Peer Group of any members since the beginning of the year (e.g., due to
consolidation or merger).

 

Unless and until reset prospectively by the Committee, the Peer Group will
consist of the following members:

 

•     PNC; BB&T Corporation; Bank of America Corporation; Capital One Financial
Corporation; Fifth Third Bancorp; JPMorgan Chase & Co.; KeyCorp; M&T Bank
Corporation; Regions Financial Corporation; SunTrust Banks, Inc.; U.S. Bancorp;
and Wells Fargo & Company.

3.   2nd Corporate Performance Factor   

(a) ROCE Generally. The Award is subject to a second corporate performance
factor that relates to the publicly-reported return on average common
shareholders’ equity of PNC for a given Performance Year, as adjusted, on an
after-tax basis, for the impact of the items set forth in paragraph 6, as
applicable to ROCE (“ROCE”).

 

(b) Calculating Annual ROCE-Related Performance Factor. ROCE for a given
Performance Year is compared to the applicable Committee-specified ROCE hurdle
measured in each of the Performance Years. The Committee will establish the ROCE
hurdle with respect to a Performance Year no later than March 30th of that
Performance Year. For the 2017 Performance Year, the ROCE hurdle as approved by
the Committee is related to PNC’s cost of common equity and is set at 7.66%.

 

-4-



--------------------------------------------------------------------------------

    

The “Annual ROCE-Related Performance Factor” is generated using the table set
forth in Exhibit 2 to this Appendix C by measuring the level of PNC’s ROCE
performance for a given Performance Year and comparing this amount to the
Committee-specified ROCE hurdle level for that calendar year. (ROCE performance,
expressed as a percentage of the applicable ROCE hurdle level, is rounded to the
nearest one-hundredth.) The Annual ROCE-Related Performance Factor will be the
applicable payout percentage in the table, interpolating the percentages for
performance between the points indicated on the table and adjusted as indicated
in the footnotes to that table, then rounded to the nearest one-hundredth.

 

The Annual ROCE-Related Performance Factor will range from 0.00% – 125.00%.

 

(c) Committee Negative Discretion. Once the Annual ROCE-Related Performance
Factor for a given Performance Year has been determined, the Committee may
decide, in its discretion, to reduce that percentage (as long as such decision
is not made during a Change of Control Coverage Period or after the occurrence
of a Change of Control) but may not increase it.

4.   1st Risk Performance Factor   

(a) Tier 1 Risk-Based Performance Generally. The Award is subject to an annual
risk performance factor based on whether, as of the last day of a given
Performance Year, PNC has met or exceeded the Tier 1 risk-based capital ratio
established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC.

 

(b) Determination of Annual Tier 1 Risk-Based Performance Factor. For each
Performance Year, as soon as practicable after the applicable performance
measurement date, PNC will present information to the Committee reflecting
(1) the minimum specified Tier 1 risk-based capital ratio PNC is required to
achieve in order to meet the required Tier 1 risk-based capital ratio
established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC as
compared to (2) the applicable Tier 1 risk-based capital ratio achieved by PNC

 

-5-



--------------------------------------------------------------------------------

     with respect to that Performance Year, based on PNC’s publicly reported
financial results for the period ending on the applicable end date. Except as
otherwise provided in paragraph 10 below, this will generally be the public
release of earnings results for PNC’s fourth quarter that occurs after the
year-end measurement date, so that the Committee will be able to make its
determination in late January or early February following the applicable
performance year-end.      The “Annual Tier 1 Risk-Based Performance Factor” for
a Performance Year means either (x) 100.00% if, as of the applicable performance
measurement date for that Performance Year, PNC has met or exceeded the required
Tier 1 risk-based capital ratio established by PNC’s primary Federal bank
holding company regulator for well-capitalized institutions as then in effect
and applicable to PNC, or (y) 0.00%, if PNC has not met or exceeded such
required ratio. The Annual Tier 1 Risk-Based Performance Factor applies
separately to each Performance Year. 5.   2nd Risk Performance Factor   

(a) ROEC Generally. The Award is subject to a second annual risk performance
factor based on PNC’s return on economic capital (“ROEC”), as defined below,
relative to the “ROEC hurdle,” as defined below, for a given Performance Year.

 

•     The ROEC-related risk metric serves as a trigger to determine whether or
not a risk performance review and potential downward adjustment by the Committee
is required for a given Performance Year.

 

•     Independent from the ROEC-related risk metric, the Committee also has the
discretion to conduct a risk performance review.

 

•     Any determination to conduct a risk performance review will be made
shortly after the close of the applicable year, but no later than the 45th day
following the close of such year.

 

“ROEC” for a given Performance Year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth, where:

 

-6-



--------------------------------------------------------------------------------

    

•     “earnings” means PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items in
paragraph 6 below, and

 

•     Unless otherwise determined by the Committee, “economic capital” means
total economic capital for PNC on a consolidated basis as that term is used by
PNC for its internal measurement purposes, and average economic capital for the
applicable calendar year will mean such average economic capital as calculated
by PNC for internal purposes.

 

The “ROEC hurdle” for a given risk performance year is the risk performance
hurdle specified by the Committee (no later than March 30th of that performance
year) for purposes of comparison of ROEC to such hurdle.

 

•     The hurdle is related to PNC’s cost of capital, and is set at a level at
which the Committee believes ROEC performance below that level for the year
could be an indication of a possibly inappropriate level of risk and therefore
warrant a risk performance review by the Committee.

 

(b) Determination of Annual Risk Review Performance Factor. If a review is
triggered based on PNC’s ROEC relative to the applicable ROEC hurdle for a given
Performance Year, or if the Committee requires a review in its discretion, the
Committee determines a risk review performance factor with respect to each
Performance Year (the “Annual Risk Review Performance Factor”), as follows:

 

•     The Committee will conduct a review to determine if a downward-adjustment
for risk performance is appropriate and, if so, the size of that adjustment.

 

•     The review is conducted no later than the end of the first quarter
following the close of the Performance Year.

 

•     Using a sliding scale and other principles as guidelines, together with
Committee discretion, the Committee determines the Annual Risk Review
Performance Factor.

 

If no review is conducted with respect to that Performance Year or if the
Committee determines not to apply a downward adjustment for risk performance for
that Performance Year, the Annual Risk Review Performance Factor for that year
will be 100.00%.

 

-7-



--------------------------------------------------------------------------------

    

The Annual Risk Review Performance Factor for a given Performance Year may range
from 0.00% to 100.00% (where a factor less than 100.00% reflects a downward
adjustment for risk performance).

 

For the 2017 performance year, the Committee-approved ROEC hurdle level is
related to PNC’s cost of capital and is set at 7.97%.

6.   Adjustments to Performance Factors   

For purposes of measuring EPS growth performance for PNC and the members of the
Peer Group under paragraph 2, measuring PNC’s ROCE (return on average common
shareholders’ equity) under paragraph 3, and measuring PNC’s ROEC (return on
economic capital) under paragraph 5, earnings or EPS performance results, as
applicable, will be adjusted, on an after-tax basis, for the impact of any of
the following where such impact occurs during a given Performance Year or, where
applicable for purposes of the EPS growth metric, during the prior year
comparison period for a given year:

 

•     items resulting from a change in tax law;

 

•     discontinued operations (as such term is used under GAAP);

 

•     acquisition costs and merger integration costs;

 

•     any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

•     acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities;

 

•     and, in PNC’s case, the net impact on PNC of significant gains or losses
related to BlackRock transactions.

 

-8-



--------------------------------------------------------------------------------

    

In the case of the relative EPS growth metric, there will be an additional
adjustment for the impact of any stock splits (whether in the form of a stock
split or a stock dividend). In the case of the ROCE performance metric, there
will be an additional adjustment for the impact of any goodwill.

 

After-tax adjustments for PNC and, where applicable, the Peer Group (or members
of the Peer Group) will be calculated using the same methodology for making such
adjustments on an after-tax basis.

 

The Committee may also take into account other adjustments applied on a
consistent basis but only if the effect of such adjustment or adjustments would
be to reduce the maximum Payout Share Units amounts prior to making its Final
Award payout determinations.

7.   Negative Discretion   

The Committee may exercise negative discretion with respect to the Award and may
determine, in light of PNC or individual performance or other factors as the
Committee may deem appropriate, that notwithstanding the levels of corporate and
risk performance achieved by PNC, the Committee will not award you the full
maximum Payout Share Units eligible for authorization.

 

•     The Committee may use its negative discretion to reduce the size of the
Final Award or to cancel the full applicable potential award amount.

 

•     The Committee will have no discretion to reduce the maximum Payout Share
Units following a Change of Control or during a Change of Control Coverage
Period.

 

•     In the event (a) your termination of employment with PNC is an
Anticipatory Termination, (b) a Change of Control is pending, and (c) the
Committee-determined Final Award Date occurs prior to the Change of Control, the
Committee will have no discretion to reduce your calculated maximum Payout Share
Units under these circumstances.

8.   Committee Certification of Annual Performance;    The process of
certification of the level of PNC’s performance by the Committee with respect to
the Performance Period will generally occur in late January or early February
after the applicable year-end date.

 

-9-



--------------------------------------------------------------------------------

  Prospective Adjustments; Committee Discretion    The Committee may make
prospective adjustments to the Award to the extent such adjustments would not
cause the loss of a deduction under Section 162(m) of the Internal Revenue Code.
All determinations made by the Committee or otherwise by PNC hereunder shall be
made in its sole discretion and shall be final, binding and conclusive for all
purposes on all parties. 9.   Calculation of Payout Share Units and
Determination of Final Award   

(a) Determination of Annual Performance Factors and Overall Performance Factor.
The Annual Performance Factors and Overall Performance Factor are determined as
follows (subject to the provisions of paragraph 10 below in the event of your
death or a Change of Control):

 

1.     First, the Annual EPS Growth Performance Factor and the Annual
ROCE-Related Performance Factor are averaged for a given Performance Year to
generate an “Annual Corporate Performance Factor” for that Performance Year,
which is the maximum “Annual Performance Factor” for a given Performance Year
(not to exceed 125.00%).

 

2.     Next, the Annual Tier 1 Risk-Based Performance Factor (either 0.00% or
100%) is then applied to the Annual Corporate Performance Factor.

 

a.     If the applicable Annual Tier 1 Risk-Based Performance Factor is 100.00%,
then the Annual Risk Review Performance Factor for the same Performance Year
(ranging from 0.00% to 100.00%) will be applied for that Performance Year.

 

b.     If the Annual Tier 1 Risk-Based Performance Factor, the overall Annual
Performance Factor (defined below) for that Performance Year is 0.00%.

 

3.     The Annual Risk Review Performance Factor for that Performance Year
(ranging from 0.00% to 100.00%) is then applied to the revised Annual Corporate
Performance Factor to generate the overall “Annual Performance Factor” for the
given Performance Year (rounded to the nearest one-hundredth and ranging from
0.00% to 125.00%).

 

-10-



--------------------------------------------------------------------------------

    

a.     If the Annual Risk Review Performance Factor is 0.00%, the overall Annual
Performance Factor for that Performance Year is 0.00%.

 

4.     After certification of performance results by the Committee, the “Overall
Performance Factor” for the Award is generated by taking the average of the
overall Annual Performance Factors for the three Performance Years, rounded to
the nearest one-hundredth, and cannot be greater than 125.00% or less than
0.00%.

 

(b) Calculation of Payout Share Units. The number of Payout Share Units is
calculated by applying the Overall Performance Factor as a percentage to the
initial outstanding IPUs, rounded down to the nearest whole share unit.

 

(c) Final Award Determination.

 

•     The Committee will certify the level of performance, calculate the Payout
Share Units and determine the Final Award as soon as practicable following the
last day of the applicable Performance Period. In the event of your death prior
to a Change of Control, such determination will occur as soon as practicable
following the calendar year that includes your date of death (if earlier).

 

•     In the event of a Change of Control, the amount of Payout Share Units will
be calculated (as of the date of the Change of Control) and determination of the
Final Award will be made as soon as practicable after the Change of Control.

 

•     The Final Award may not exceed the maximum Payout Share Units determined
as described in subparagraphs (a) and (b) above.

 

•     The Committee may exercise negative discretion to reduce the size of a
Final Award as provided in paragraph 7.

 

•     The Final Award will become vested and payable as of the Final Award Date
(defined in Appendix B of this Agreement).

 

-11-



--------------------------------------------------------------------------------

10.   Determination of Performance Factors Upon Death or a Change of Control  
Death   

Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC ceases by reason of your death (or if you die after a termination of
employment with PNC due to Disability or Retirement or following an Anticipatory
Termination), but prior to a Final Award Date, then all performance-based
vesting requirements will be met as of the Final Award Date, and such portion
will payable based on (a) the average of the actual Annual Performance Factor
calculated for the completed Performance Years (if any) and the Performance Year
that includes the date of death, and (b) a 100% Annual Performance Factor for
any remaining Performance Years following the calendar year of death. This
amount is not pro-rated, but in general, remains subject to the Committee’s
exercise of negative discretion.

 

If a Change of Control occurs after your death and in the same calendar year of
your death (but prior to the time the Committee makes a Final Award
determination), the Final Award will be calculated as described below under
“Change of Control” as though you remained continuously employed with PNC as of
the Change of Control.

  Change of Control   

Calculation of Potential Payout Share Units–

 

Upon a Change of Control, with respect to any outstanding portion of the Award
as of the Change of Control, the total number of Payout Share Units is
calculated in two parts, the “Pre-COC Tranche” and the “Post-COC Tranche”.

 

(a) Determination of Pre-COC Tranche:

 

•     A “Pre-Change of Control Performance Factor” is calculated based on the
weighted average of:

 

(1)   the higher of (x) 100% and (y) the actual Annual Corporate Performance
Factor for any full Performance Years completed prior to the Change of Control,
subject to the Annual Tier 1 Risk-Based Performance Factors and the Annual Risk
Review Performance Factors applicable to such Performance Years, and

 

-12-



--------------------------------------------------------------------------------

    

(2)   for the year in which the Change of Control occurs (provided such year
contains at least one full quarter as of the Change of Control), the higher of
(x) 100% and (y) the actual Corporate Performance Factor for the full quarters
completed prior to and including the Change of Control, subject to the Annual
Tier 1 Risk-Based Performance Factor but which is calculated as of the last
quarter-end prior to the Change of Control date (or, if the Change of Control
occurs on a quarter-end date and if such information is available with respect
to and applicable for such date, on the Change of Control date), and the same
Risk Review Performance Factor as the last Annual Risk Review Performance Factor
applicable prior to the Change of Control (or if none, 100%). If the Change of
Control occurs prior to the end of the first quarter of the Performance Year, no
Annual Performance Factor will be calculated for that Performance Year for
purposes of calculating the Pre-Change of Control Performance Factor.

 

(3)   In generating the weighted average, the Annual Performance Factors in the
numerator will be weighted based on the number of full quarters represented by
that Performance Year, with the denominator being 12.

 

•     The Pre-Change of Control Performance Factor is applied to the portion of
the Award determined by multiplying the number of outstanding IPUs under the
Award by the number of full calendar quarters of the Performance Period
completed prior to the Change of Control and dividing by 12.

 

•     The result is the number of IPUs constituting the Pre-COC Tranche.

 

•     All remaining outstanding IPUs constitute the Post COC Tranche, subject to
adjustment as described in subparagraph (b) below.

 

(b) Determination of Post-COC Tranche. The number of IPUs constituting the
Post-COC Tranche is adjusted based on the Post-Change of Control Performance
Factor. The Post-Change of Control Performance Factor is calculated

 

-13-



--------------------------------------------------------------------------------

    

using a 100% Corporate Performance Factor, subject to the Annual Tier 1
Risk-Based Performance Factor but which is measured as of the last quarter-end
prior to the Change of Control date (or, if the Change of Control occurs on a
quarter-end date and if such information is available with respect to and
applicable for such date, on the Change of Control date).

 

(c) Determination of Payout Share Units following a Change of Control. The
calculated maximum Payout Share Units are determined by adding together the
number of IPUs in the Pre-COC Tranche and the number of IPUs in the Post-COC
Tranche upon application of the applicable Performance Factors. The amount of
Payout Share Units is rounded down to the nearest whole share unit. The
Committee does not have discretion to increase or decrease this calculated
potential award amount.

11.   Definition of Change of Control Coverage Period   

“Change of Control Coverage Period” means a period commencing on the occurrence
of a Change of Control Triggering Event (defined below) and ending upon the
earlier to occur of (a) the date of a Change of Control Failure (defined below)
and (b) the date of a Change of Control. After the termination of any Change of
Control Coverage Period, another Change of Control Coverage Period will commence
upon the occurrence of another Change of Control Triggering Event.

 

For purposes of this definition:

 

•     a “Change of Control Triggering Event” means the occurrence of either of
the following: (i) the Board or the Corporation’s shareholders approve a
Business Combination, other than an Excluded Combination (as defined in the
definition of Change of Control in Appendix B), or (ii) the commencement of a
proxy contest in which any Person seeks to replace or remove a majority of the
members of the Board

 

•     a “Change of Control Failure” means: (x) with respect to a Change of
Control Triggering Event, the Corporation’s shareholders vote against the
transaction approved by the Board or the agreement to consummate the transaction
is terminated; or (y) with respect to a Change of Control Triggering Event
described in clause (ii) of the definition above, the proxy contest fails to
replace or remove a majority of the members of the Board.

 

-14-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

EXHIBIT 1: CORPORATE PERFORMANCE METRIC – RELATIVE EPS GROWTH

 

Relative EPS Growth Corporate Performance Measure

 

Peer Group Position (with respect to Covered Period EPS Growth Performance)

     Unadjusted Payout Percentage *  

Maximum

     #1        125.00 %       #2        125.00 %       #3        125.00 %      
#4        120.00 %       #5        115.00 %       #6        105.00 %       #7  
     95.00 %       #8        80.00 %       #9        60.00 %       #10       
40.00 % 

Minimum

     #11        0.00 %       #12        0.00 % 

 

* Consistent with the design of this compensation program and approach taken in
prior years, this schedule interpolates results to arrive at final annual
corporate performance potential payout percentages for relative EPS growth
corporate performance. The final annual corporate performance payout percentage
for the relative EPS growth corporate performance metric for a given year or
partial year period will depend both on PNC’s relative EPS growth performance
ranking (which generates a payout percentage range between the midpoints of the
payout percentages for the rank below and the rank above PNC) and on PNC’s
performance for that same period relative to the EPS growth performance of the
peers ranked immediately above and below PNC (which determines the adjusted
payout percentage within this range). See example below.

Where interpolation is impracticable or would not produce a meaningful result,
the unadjusted percentage will be used. The payout percentage will be rounded to
the nearest one-hundredth.

Example: If PNC achieves a #5 ranking, the schedule indicates that the payout
percentage for this rank would be between 110.00% (which is the mid-point
between 105.00% and 115.00% in the table) and 117.50% (which is the mid-point
between 115.00% and 120.00% in the table). The final calculated percentage
depends on how PNC’s EPS growth for the year or partial year compares to the EPS
growth of the peers for the same period ranking immediately above and below PNC,
in this example the performance of the peers ranking #4 and #6. If PNC achieves
a #10 ranking (the lowest ranking that would generate a payout percentage above
zero) for the EPS growth corporate performance metric, the schedule indicates
that the payout percentage for this rank would be between 20.00% and 50.00% and
the final calculated percentage would be determined based on the comparison of
PNC’s performance for that corporate performance metric to that of the peers
ranking #9 and #11.

 

-1-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

EXHIBIT 2: CORPORATE PERFORMANCE METRIC – ROCE-RELATED PERFORMANCE METRICS

The following table assigns an annual corporate factor with respect to
ROCE-related performance for the applicable year or partial year period.
Percentages for performance between the points indicated on the table are
interpolated.

 

ROCE-Related Corporate Performance Measure

 

PNC’s Return on Average Common Shareholders’ Equity (as a % of the
Committee-Specified ROCE
Hurdle)

   Payout Percentage *  

Maximum

   110.00% or greater      125.00 %     105.00%      100.00 %     100.00%     
75.00 %     75.00%      50.00 % 

Minimum

   50.00% or less      0.00 % 

 

* Consistent with the design of this compensation program, this schedule
interpolates results for performance between the points indicated on this table.
Where interpolation is impracticable or would not produce a meaningful result,
the unadjusted percentage will be used.

 

-i-



--------------------------------------------------------------------------------

LOGO [g366657g87r95.jpg]

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf as of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

ATTEST:

By:

 

ACCEPTED AND AGREED TO by GRANTEE  

 

Grantee